Exhibit 10.2

SUCCESS BONUS AND CONSULTING AGREEMENT

This SUCCESS BONUS AND CONSULTING AGREEMENT (this “Agreement”) is entered into
on this 8th day of September, 2011 by and between Fortune Brands, Inc., a
Delaware corporation (the “Company”), and Craig P. Omtvedt (the “Executive”).
Capitalized terms used but not otherwise defined in the Agreement have the
meanings ascribed to such terms in Section 4.

WHEREAS, the Company is pursuing a spin-off of its home and security business to
the stockholders of the Company; and

WHEREAS, the Executive is a key employee of the Company, and the Company has
determined that it is in the best interest of the Company to secure the
Executive’s continued services (including as a consultant) and to ensure the
Executive’s continued dedication and objectivity in the consummation of a
Spin-off without concern as to whether the Executive might be hindered or
distracted by personal uncertainties or risks created by the Spin-off, and to
encourage the Executive’s full attention and dedication to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement, the Company and the Executive agree as follows:

1. Success Bonus.

(a) In General. Subject to the provisions of this Section 1, if the Executive
remains continuously employed by the Company through the consummation of the
Spin-off, the Executive shall be entitled to a success bonus (the “Success
Bonus”) equal to $668,000. Notwithstanding anything to the contrary contained in
this Section 1, the Executive shall not be entitled to the Success Bonus unless
a Spin-off occurs on or before December 31, 2011.

(b) Payment of Success Bonus. Subject to paragraph (c) below, the Success Bonus
shall be payable in a single cash payment on the last business day of January
2012, provided that Executive has theretofore complied with his obligations to
provide Consulting Services in accordance with Section 2 hereof (the “Consulting
Condition”). If prior to payment of the Success Bonus, the Executive dies or
becomes disabled (a “Disability”) within the meaning of Section 409A(a)(2)(C) of
the Internal Revenue Code of 1986, as amended (the “Code”) (whether such death
or Disability occurs prior to or following consummation of the Spin-off), then
subject to paragraph (c) below and provided that Executive shall have been in
compliance with the Consulting Condition, the Success Bonus shall be payable to
Executive (or, in the event of death, to Executive’s beneficiary or estate) as
soon as practicable following the date of such death or Disability (but in no
event prior to consummation of the Spin-off).

(c) Further Conditions; Clawback. As an inducement to his eligibility to receive
the Success Bonus, Executive agrees that, except for his employment and

 

1



--------------------------------------------------------------------------------

consulting services to the Company, he shall not, during the two-year period
following the Spin-off (or in the event of Executive’s death during such
two-year period, prior to the date of his death), directly or indirectly (except
with the prior written consent of the Company): (1) become employed by, a
consultant to, a stockholder, partner or owner in, or otherwise affiliated with
(collectively, the “Affiliation”) any person, entity or “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) which, at any time during the Affiliation, whether
directly or through its affiliates or associates, (A) owns, acquires, offers to
acquire, announces an intention to acquire or agrees to acquire, directly or
indirectly, by purchase, gift or otherwise, (i) beneficial or record ownership
of more than five percent (5%) of the voting securities of the Company or Spinco
or (ii) any of the assets or business of Spinco, the Company or any of their
respective subsidiaries, (B) makes, or in any way participates in, directly or
indirectly, any solicitation of proxies to vote, or seeks to advise or influence
any person or entity with respect to the voting of, any voting securities of the
Company or Spinco, (C) initiates any stockholder proposal or the convening of a
stockholders’ meeting of or involving the Company or Spinco or any of their
respective subsidiaries, (D) enters, agrees to enter, proposes or seeks to enter
into any merger, business combination, recapitalization, restructuring or other
extraordinary transaction involving the Company or Spinco, (E) forms, joins or
in any way participates in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any voting securities of the Company or Spinco
or (F) otherwise acts, alone or in concert with others, to seek to control or
influence the management, board of directors, governing instruments, policies or
affairs of the Company or Spinco or any of their respective subsidiaries;
(2) advise, assist, encourage or enter into any discussions, negotiations,
agreement or understandings with any person with respect to any matters
described in (A)-(F) above or (3) himself take any action described in
(A)-(F) above. In the event of Executive’s breach of the provisions of this
paragraph l(c), Executive agrees that (x) he shall not be entitled to payment of
the Success Bonus, if such Success Bonus has not yet been paid and (y) if the
Success Bonus has previously been paid, he shall repay to the Company, promptly
upon receipt of written notice from the Company, an amount equal to sixty
percent (60%) of the Success Bonus (representing, for purposes of this
Agreement, the after-tax proceeds of the Success Bonus).

(d) Employment with Affiliates. For purposes of this Agreement, employment with
the Company shall be deemed to include employment with any of its affiliates.

2. Consulting Services.

(a) In General. So long as the Spin-off shall have occurred on or prior to
December 31, 2011, and Executive shall have remained continuously employed by
the Company through consummation of the Spin-off, the Company hereby agrees to
engage Executive to provide advisory and consulting services to the Company, and
Executive hereby agrees to provide such services to the Company, upon the terms
and conditions set forth in this Agreement, for the period commencing January 1,
2012 and ending December 31, 2012 (the “Consulting Period”); provided, however,
that the Consulting Period shall automatically end earlier upon Executive’s
death or Disability.

 

2



--------------------------------------------------------------------------------

(b) Nature of Consulting Services. Executive shall render such consulting and
advisory services (the “Consulting Services”) during the Consulting Period as
requested by the Company, through the Chief Executive Officer or Chief Financial
Officer of the Company (collectively, the “Company Designees”), it being
understood that the nature of the Consulting Services shall consist of providing
advice and consultation in connection with the following matters:

 

  (1) Advise on creation of Corporate Functions as a public company.
Specifically:

 

  (A) Creation of Global Tax function, including organization design, key role
recruitment, and tax planning roadmap.

 

  (B) Establishment of Global Treasury function, including recruitment of
Treasurer, transition of rating agency relationships, establishment of hedging,
capital structure and return of capital policies and procedures.

 

  (C) Creation of Global Internal Audit function, including recruitment of head
of Audit, and establishment of Internal Audit/Business Financial Control
frameworks and approach (including Compliance).

 

  (2) Mentor CFO on effective engagement with and communication to Board of
Directors.

 

  (3) Coach CEO/CFO on establishment of effective external relationships with
investors, investment banks and other advisors.

 

  (4) Coach CEO/CEO on preparation for external communications, including
earnings releases, analyst calls, media interviews, message positioning, etc.

(c) Limitations on Consulting Services The parties hereby agree that the level
of Consulting Services shall not exceed 20% of the average level of services
provided by Executive to the Company during the 36-month period immediately
preceding the commencement of the Consulting Period. In connection with his
performance of Consulting Services, Executive shall report directly to the
Company Designees. Executive shall perform his duties and conduct his business
at such locations as are mutually agreed upon by Executive and the Company
Designees. The performance of the Consulting Services may include travel as
reasonably required to perform such services. The Company shall reimburse
Executive for business expenses incurred by Executive in connection with the
performance of the Consulting Services, in accordance with the practice of the
Company applicable to Executive prior to consummation of the Spin-off.

(d) Independent Contractor. In his capacity as a consultant, Executive shall be
an independent contractor and not an employee, officer or director of the

 

3



--------------------------------------------------------------------------------

Company or Spinco. Nothing contained in this Section 2 shall be construed to
create a relationship of employer and employee between the Company or Spinco, on
the one hand, and Executive. Executive, in his sole discretion, will determine
the manner, means, details and methods used in performing the Consulting
Services. Except to the extent permitted under any other arrangements between
Executive and the Company or any of its affiliates, Executive shall not be
eligible to participate in any employee benefit plans sponsored or maintained by
the Company, Spinco or any of their respective affiliates. Executive shall not
be the legal representative or agent of the Company, Spinco or any of their
respective affiliates, nor shall he have the power to enter into contracts or
agreements on behalf of the Company, Spinco or any of their respective
affiliates or to otherwise obligate the Company, Spinco or any of their
respective affiliates for any purpose whatsoever, and Executive shall not have
supervisory authority over employees of the Company, Spinco or any of their
respective affiliates.

(e) Consulting Fees. As compensation for the Consulting Services, Executive
shall receive an annual fee of $500,000, payable in equal monthly installments
on the last business day of each month, during the Consulting Period (the
“Consulting Fees”). Such Consulting Fees are payable by the Company to Executive
regardless of whether, and to what extent, the Company requests Consultant to
perform Consulting Services. For the sake of clarity, however, if the Consulting
Period ends by reason of Executive’s death or Disability, Executive shall only
be entitled to a pro rata portion of the Consulting Fees corresponding to the
portion of calendar year 2012 which elapsed as of the date of death or
Disability.

(f) Taxes. Executive shall be issued a tax form 1099 by the Company that
reflects the applicable amount of any Consulting Fees received by Executive. No
withholding or deduction from any amounts payable under this Section 2 shall be
made by the Company, Spinco or any of their respective affiliates, and Executive
shall be solely responsible for the payment of any federal, state, local or
other income, payroll and/or employment taxes in respect of the Consulting Fees.

3. Withholding Taxes. The Company shall withhold from the Success Bonus due to
the Executive (or his beneficiary or estate, if applicable) all taxes which, by
applicable federal, state, local or other law, are required to be withheld.

4. Definitions. The terms used in this Agreement shall have the following
meanings:

“Spinco” shall mean Fortune Brands Home & Security, Inc. or its successor.

“Spin-off” shall mean a spin-off of Spinco to the stockholders of the Company
that occurs on or before December 31, 2011.

5. Completion of Spin-off. The Executive shall fully cooperate and use his best
efforts to assist the Company in the consummation of the Spin-off.

6. Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and shall be deemed to have been duly given if
delivered by

 

4



--------------------------------------------------------------------------------

hand or mailed by first class, registered mail, return receipt requested, or
sent by overnight mail, postage and registry fees prepaid, to the applicable
party and addressed, if to the Company, to Fortune Brands, Inc., Attention
Senior Vice President, General Counsel and Secretary, 520 Lake Cook Road,
Deerfield, Illinois 60015 and, if to the Executive, to the address set forth in
the employment records of the Company. Addresses may be changed by notice in
writing signed by the addressee.

7. Miscellaneous.

(a) Entire Agreement. This Agreement embodies the entire understanding, and
supersedes all other oral or written agreements or understandings, between the
parties, regarding the subject matter of this Agreement. Nothing in this
Agreement shall affect the other compensation and benefits for which the
Executive is eligible as an employee of the Company or Spinco, including without
limitation annual performance-based bonuses. Neither the Success Bonus nor the
Consulting Fees shall be considered compensation for purposes of any employee
benefit plan, program, policy, or arrangement maintained or later established by
the Company, Spinco or any of their respective affiliates except as expressly
provided under such plan, program, policy or arrangement.

(b) Amendment; Waiver. This Agreement may not be amended, supplemented,
cancelled or terminated, except by written instrument executed by both parties.
No failure to exercise, and no delay in exercising, any right, power or
privilege under this Agreement shall operate as a waiver of such right, power or
privilege. No waiver of any breach of any provision of this Agreement shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision.

(c) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its affiliated companies without
the consent of the Executive, but shall remain liable for any payments payable
to the Executive under this Agreement not timely made by any assignee. The
Executive’s rights or obligations under this Agreement may not be assigned by
the Executive.

(d) Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions of this
Agreement.

(e) Section 409A. The payments to the Executive pursuant to this Agreement are
intended to be exempt from or compliant with Section 409A of the Code and this
Agreement shall be interpreted and construed consistently with such intent. In
the event the terms of this Agreement would subject the Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company may
modify the terms

 

5



--------------------------------------------------------------------------------

of this Agreement to avoid such 409A Penalties, to the extent possible; provided
that in no event shall the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this Agreement.

(f) Headings. The headings contained in this Agreement are for references
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(g) Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument.

(i) Third-Party Beneficiary. Each of the Company and Executive acknowledges and
agrees that (1) Spinco shall be a third-party beneficiary of this Agreement and
shall be entitled to enforce the provisions set forth in Section l(c) and
Section 7(j) of this Agreement and (2) notwithstanding Section 7(b) of this
Agreement, no party shall amend or waive any of Spinco’s rights under Section
l(c) or Section 7(j) without the prior written consent of Spinco.

(j) Specific Performance. Without prejudice to the rights and remedies otherwise
available to each of the parties, each party shall be entitled to equitable
relief by way of specific performance, injunction or otherwise if the other
party breaches or threatens to breach any of the provisions of this Agreement.

* * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

FORTUNE BRANDS, INC. By:  

LOGO [g233074g78b29.jpg]

  Elizabeth R. Lane   Vice President, Human Resources

LOGO [g233074g84n77.jpg]

  Craig P. Omtvedt

 

7